Case 1:20-cv-01238-ENV-SJB Document 1-1 Filed 03/06/20 Page 1 of 2 PagelD #: 8

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
James O'Reilly,

(b) County of Residence of First Listed Plaintiff Queens
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Richard A. Kubick, Esq., Kubick & Associates, P.C.
32 Broadway, Suite 1514, New York, NY 10004, (212) 684-7541

DEFENDANTS
General Motors LLC, General Motors Holding Corporation, General Motors
Overseas Distribution LLC, General Motors Investment Management
Corporation, General Motors Treasury Center, LLC, Brooklyn AC-Delco, Inc.,
and ACDelco,

County of Residence of First Listed Defendant _Wayne
(IN U.S. PLAINTIFF CASES ONLY)

 

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attorneys (if Known)

Steven R. Kramer, Esq. Eckert Seamans Cherin & Mellott, LLC,
10 Bank Street, Suite 700, White Plains, NY 10606, (914) 949-2909

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainti;

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01° US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 O 1 Incorporated or Principal Place o4 04
of Business In This State
2° US. Government oF 4 Diversity Citizen of Another State O 2 OQ 2 Incorporated and Principal Place aos hs
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 393 © 3. Foreign Nation O6 06
_Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
© 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure 0 422 Appeai 28 USC 158 1 375 False Claims Act
© 120 Marine 6 310 Airplane 2 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 1 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability 0) 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability O 367 Health Care/ 1 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personai Injury 820 Copyrights Q 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability 1 830 Patent @ 450 Commerce
( 152 Recovery of Defaulted Liability (1 368 Asbestos Personal 840 Trademark 460 Deportation
Student Loans 0 340 Marine Injury Product © 470 Racketeer Influenced and
(Excludes Veterans) (J 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY {0 710 Fair Labor Standards 1 861 HIA (1395ff) 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle O 370 Other Fraud Act O 862 Black Lung (923) 490 Cabie/Sat TV
160 Stockholders’ Suits 1 355 Motor Vehicle © 37] Truth in Lending 0 720 Labor/Management 863 DIWC/DIWW (405(g)) | 1 850 Securities/Commodities/
& 190 Other Contract Product Liability [1 380 Other Personal Relations O 864 SSID Title XVI Exchange
4 195 Contract Product Liability | 360 Other Personal Property Damage (1 740 Railway Labor Act OG 865 RSI (405(g)) 0 890 Other Statutory Actions
© 196 Franchise Injury © 385 Property Damage 0 751 Family and Medical 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act O 893 Environmental Matters
_Medical Malpractice 1 790 Other Labor Litigation 1 895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 791 Employee Retirement FEDERAL TAX SUITS Act
O 210 Land Condemnation “ 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff 1 896 Arbitration
O 220 Foreclosure 9 441 Voting 1 463 Alien Detainee or Defendant) 899 Administrative Procedure
O 230 Rent Lease & Ejectment O 442 Employment C1 510 Motions to Vacate 871 IRS—Third Party Act/Review or Appeal of
1 240 Torts to Land 1 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations © 530 General 950 Constitutionality of
4 290 All Other Real Property © 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: ( 462 Naturalization Application
7 446 Amer. w/Disabilities - | 540 Mandamus & Other [1 465 Other Immigration
Other 550 Civil Rights Actions
0 448 Education 1 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “xX” in One Box Only)
O11 Original 2X2 Removed from O 3. Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened eee District Litigation
(speci,

 

28 U.S.C. §§ 1332 & 1441

Brief description of cause:

VI. CAUSE OF ACTION

 

Products Liability

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

 

 

 

VII REQUESTED IN Cl CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VIM. RELATED CASK(S) ; /
IF ANY Bee insinictions): GE j DOCKET NUMBER -
DATE Le ee
Pa é i”
03/06/2020 CHM
FOR OFFICE USE ONLY — —
RECEIPT # AMOUNT APPLYING IFP JUDGE

MAG. JUDGE
Case 1:20-cv-01236RRRLEACA TION OF ARBITRATIONOBLIGIBRDELYVof 2 PagelD #: 9

Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration i

 

[, Steven R. Kramer , counsel for General Motors, LLC , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

[ ] the complaint seeks injunctive relief,

[ | the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

(1) General Motors Company is a Delaware corporation with its principal place of business in Michigan; (2) No publicly held entity owns

10% or more of the stock of General Motors Company; (3) General Motors LLC (GM) is a Delaware limited liability company with its

principal place of business in Michigan; (4) GM is owned by General Motors Holdings LLC; (5) General Motors Ho!dings LLC is a Delaware

limited liability company with its principal place of business in Michigan; and (6) General Motors Holdings LLC is owned by General Motors

Company.
RELATED CASE STATEMENT (Section Vili on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that "A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? [C] Yes VY] No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? CJ Yes YJ No

b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? VY] Yes No

C) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? A es CI No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

 

BAR ADMISSION

| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

VV] Yes oO No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

O Yes (If yes, please explain VI No

Signature:

 

 

Tact Modified: 11/77/9017
